        Case 1:18-cv-10225-MLW Document 314 Filed 07/30/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                             No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,

        v.

 KEVIN K. McALEENAN, et al.,

                Defendants-Respondents.


                        MEMORANDUM IN SUPPORT OF
             PETITIONERS’ ASSENTED-TO MOTION TO SEAL (RENEWED)

       For the reasons set forth below, as well as in the accompanying Supplemental Declaration

of Matthew W. Costello (“Suppl. Costello Decl.”), Petitioners respectfully request that the Court

allow Petitioners’ Assented-To Motion to Seal (Renewed).

I.     Background

       On July 25, 2019, Petitioners submitted a variety of filings relating to Respondents’

detention of certain class members, seeking an order from the Court directing Respondents “to

show cause why the Court should not order the release of detainees appearing on Respondents’

July 12 detention report.” July 25, 2019 Mot. for Order to Show Cause (Dkt. No. 304). In

support of their motion, Petitioners filed (1) a memorandum in support and (2) the Declaration of

Matthew W. Costello, enclosing Exhibits A–S. Because the memorandum and Exhibits A–S

contained information qualifying as Confidential Information under the July 19, 2018 Stipulated

Protective Order (Dkt. No. 119), Petitioners filed an assented-to Motion to Seal (Dkt. No. 303) as

well as redacted versions of those materials for the public docket.


                                                 1
         Case 1:18-cv-10225-MLW Document 314 Filed 07/30/19 Page 2 of 5



       On July 26, 2019, the Court entered an electronic order concerning the Motion to Seal.

July 26, 2019 Electronic Order (Dkt. No. 308). The Court granted the Motion to Seal

temporarily and ordered Petitioners to file “another motion to seal with more limited redactions,

and an affidavit and memorandum explaining why such redactions are justified.” Id. Petitioners

now file this memorandum, as well as the accompanying Supplemental Declaration of Matthew

W. Costello with redacted exhibits, pursuant to that order.

II.    Argument

       Under the appropriate legal standards, as well as the July 19, 2018 Stipulated Protective

Order (Dkt. No. 119), Petitioners propose to seal only information that is sufficiently sensitive to

overcome “the common law presumption that the public ought to have access to judicial

records.” FTC v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 408 (1st Cir. 1987).

       On July 19, 2018, the parties filed a Proposed Stipulated Protective Order (Dkt. No. 119),

which the Court granted via Electronic Order on July 24, 2018. Section 2 of that order defines

“Confidential Information” for purposes of this litigation:

       “Confidential Information” shall include any information that is not publicly
       available and qualifies for protection under applicable law, statutes or regulations,
       including, but not limited to: (1) the names, addresses, and alien registration
       number (“A number”) and any other personally identifiable information covered
       by the Privacy Act, 5 U.S.C § 552a and Federal Rule of Civil Procedure 5.2;
       (2) any personally identifiable information related to third parties other than the
       individual whose information is being sought; (3) federal law-enforcement-
       sensitive information, including but not limited to, investigative files and
       techniques; (4) names, phone numbers, and email addresses of federal employees
       unless subject to the law enforcement privilege; and (5) any other information
       protected or restricted from disclosure by state or federal statute or regulation
       which otherwise could subject either party to civil or criminal penalties or other
       sanctions in the event of unauthorized disclosure.

Stipulated Protective Order at 2. These categories reflect the need to protect the privacy interests

of private individuals (especially class members), and they are sufficiently targeted to protect

those interests without depriving the public of the ability to assess the factual basis for parties’

                                                  2
         Case 1:18-cv-10225-MLW Document 314 Filed 07/30/19 Page 3 of 5



filings or the Court’s rulings.

       In the filings concerning the Motion for Order to Show Cause, each redaction proposed

by Petitioners comports with Section 2 of the Stipulated Protective Order. Specifically,

Petitioners seek to seal only: names and alien registration numbers of class members

(category 1); and names, phone numbers, and email addresses of federal employees (category 4).

       First, the Memorandum in Support of Motion for Order to Show Cause (Exhibit T), as

well as each of Exhibits A–S, contains sensitive personal information concerning class members.

Consistent with the Court’s own redactions to Exhibit A (Dkt. No. 310-2), Petitioners have

redacted class members’ names as well as their alien registration numbers (“A numbers”). These

redactions preserve these individuals’ anonymity for purposes of the present motion, while still

permitting the public to understand the pertinent allegations for each one.1 For example, the

redactions do not prevent the public from reviewing information concerning: class members’

country of origin; the dates of final orders; the circumstances and dates of their custody reviews

under the applicable POCR regulations; and ICE’s stated justifications in denying release.

       Second, at Respondents’ request, Petitioners have also redacted the names and/or e-mail

addresses of federal employees (including ICE employees) in Exhibits B–S. For example, the

names of ICE decisionmakers appear in Notices provided to class members during their

detention. See, e.g., Exhibit G. Similarly, also at Respondents’ request, Petitioners have


1
  To facilitate a timely confidentiality review by the Respondents of the transcript from the July
16, 2019 deposition of Marcos Charles, Petitioners have provided a condensed version of that
transcript for the public docket. Specifically, this copy includes all portions of that transcript that
were cited in Petitioner’s Memorandum in Support of Motion for Order to Show Cause, but
excludes other portions not cited in the Memorandum. Therefore, the proposed public version of
this exhibit provides the public with all of the pertinent information to evaluate Petitioners’
request for relief. However, if the Court wishes to have a full copy of that transcript available for
public review, Petitioners respectfully request at least one week for Petitioners to provide such a
copy, to ensure that Respondents are able to provide their additional proposed redactions in a
timely manner.

                                                  3
        Case 1:18-cv-10225-MLW Document 314 Filed 07/30/19 Page 4 of 5



redacted contact information for counsel for Respondents in communications between the

counsel in this litigation. These redactions are consistent with the definition of “Confidential

Information” under Section 2 of the Stipulated Protective Order.

III.   Conclusion

       For the reasons set forth above, Petitioners respectfully request that this Court enter an

order granting it leave to file the Memorandum in Support of Motion for Order to Show Cause

and Exhibits A–S under seal.

       Respectfully submitted this 30th day of July, 2019.



                                                     /s/ Kevin S. Prussia
 Matthew R. Segal (BBO # 654489)                     Kevin S. Prussia (BBO # 666813)
 Adriana Lafaille (BBO # 680210)                     Michaela P. Sewall (BBO # 683182)
 AMERICAN CIVIL LIBERTIES UNION                      Shirley X. Li Cantin (BBO # 675377)
 FOUNDATION OF MASSACHUSETTS,                        Jonathan Cox (BBO # 687810)
 INC.                                                Colleen M. McCullough (BBO # 696455)
 211 Congress Street                                 Matthew W. Costello (BBO # 696384)
 Boston, MA 02110                                    WILMER CUTLER PICKERING
 (617) 482-3170                                        HALE AND DORR LLP
 Kathleen M. Gillespie (BBO # 661315)                60 State Street
 Attorney at Law                                     Boston, MA 02109
 6 White Pine Lane                                   Telephone: (617) 526-6000
 Lexington, MA 02421                                 Facsimile: (617) 526-5000
 (339) 970-9283                                      kevin.prussia@wilmerhale.com
                                                     michaela.sewall@wilmerhale.com
                                                     shirley.cantin@wilmerhale.com
                                                     jonathan.cox@wilmerhale.com
                                                     colleen.mccullough@wilmerhale.com
                                                     matthew.costello@wilmerhale.com

                                                     Attorneys for Petitioners




                                                 4
        Case 1:18-cv-10225-MLW Document 314 Filed 07/30/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, a true copy of the foregoing will be electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF).

                                                     /s/ Kevin S. Prussia
                                                     Kevin S. Prussia




                                                 5
